Citation Nr: 0023078	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99- 01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from December 1940 to July 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1997 and 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT


1.  The veteran died in March 1997 at the age of 77, many 
years after discharge from service.

2.  The death certificate discloses that the veteran's death 
was caused by lung cancer.

3.  At the time of the veteran's death, service connection 
had been granted for residuals of a left shoulder wound, 
evaluated as 20 percent disabling and a bilateral skin 
condition of the feet evaluated as 10 percent disabling.  He 
had a combined 30 percent evaluation for his service-
connected disabilities.

4.  The appellant has not presented competent medical 
evidence showing that the fatal lung cancer either developed 
during service or was in any manner related to the veteran's 
service-connected disabilities.

5.  The appellant has not presented competent medical 
evidence establishing that the veteran acquired nicotine 
dependence during service or that smoking in service, as 
opposed to smoking when he wasn't in service, caused the 
fatal lung cancer.

CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The death certificate discloses that the veteran died at a 
private nursing center in March 1997 at the age of 77 due to 
lung cancer.

At the time of death service connection had  been granted for 
residuals of a left shoulder wound, evaluated as 20 percent 
disabling, and a skin condition of the feet, evaluated as 10 
percent disabling.  He had a combined 30 percent evaluation 
for his service-connected disabilities.

The service medical records disclose no evidence of any lung 
disorder.  The respiratory system was normal on the 
separation examination.  The service medical records show 
that when the veteran was hospitalized for treatment of an 
unrelated disorder, it was noted that he had a moderate 
tobacco habit.

Numerous VA examinations from June 1946 to September 1979 
showed no evidence of any respiratory disorder, including 
lung cancer.  VA treatment records dated in 1978 state that 
the veteran had smoked 11/2 packs of cigarettes per day for 30 
years.

Private medical records from 1969 to April 1992 disclose no 
complaints or findings of lung cancer.  A private medical 
report in April 1992 indicated that the veteran's social 
history was positive for smoking.  Squamous cell carcinoma of 
the right upper lung was diagnosed by bronchoscopy in 
February 1995.  In January 1997, the veteran was discharged 
from St. Michael Health Care Center to Prescott Nursing Home.  
At that time, his lung cancer was far advanced and his 
prognosis was quite poor.  He died at the nursing home in 
March 1997.  

In August 1997, the appellant claimed that her husband's 
death should be service connected because of his addiction to 
nicotine while in combat.  She was married to him in 1943 and 
was well aware of his addiction.  He would smoke two to three 
packs for the rest of his life.  He tried to quit but because 
of withdrawal he continued to smoke.  She submitted 
statements from three physicians who had treated him for 
various ailments.

In August 1997, Dr. C. A. reported that he had practiced 
medicine in Prescott, Arkansas, from October 1959 to 
September 1985.  During this time, he treated the veteran and 
observed that he was a heavy smoker.  The veteran advised Dr. 
A. that he started smoking cigarettes because of the stress 
of combat in World War II and the availability of free 
cigarettes issued by the Army.  He became addicted to 
nicotine.  Dr. A was convinced that the veteran's death from 
lung cancer was caused by many years of tobacco use.

In July 1997, M. C. Y., M.D., opined that the veteran died of 
lung cancer secondary to nicotine addiction.

In August 1997, L. E. V., M.D., opined the veteran died of 
lung cancer and that his death could be attributed to 
cigarette smoking.

In October 1997, J. L. F. stated that the veteran had told 
him that he received many cartoons of free cigarettes in 
service and that he started to be a steady smoker in service.

In October 1997, T. B. L. Jr., stated that he trained 
together in 1940 with the veteran and that they served in 
Alaska together.  He saw the veteran smoking cigarettes 
issued by the Army.  After discharge, they lived in the same 
town and he always saw the veteran smoking.  He was convinced 
that he was addicted to nicotine and that it started while 
the veteran was in service.

In a statement received in October 1997, S. L. A. reported 
that he served with the veteran for two and a half years, and 
that they received samples of cigarettes from the Red Cross.

C. B. V. reported in a statement received in October 1997 
that he was in the service with the veteran and witnessed him 
smoking cigarettes issued by the Army.  He was convinced that 
this was the beginning of his addiction to nicotine.  He 
stated the veteran was a heavy smoker for the rest of his 
life.

In February 1999, the veteran's sister submitted a statement 
that her brother started smoking in service due to the stress 
of combat.  She claimed that he became addicted in service 
and that as a result of the addiction he developed lung 
cancer.

Legal Analysis.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307 (1998).  Lung cancer is a conditions that 
may be presumptively service connected if manifest to a 
degree of ten percent within a year of service.  38 C.F.R. 
§ 3.309(a) (1999).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.

It is noted that in July 1998, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) was 
enacted into law as Public Law No. 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  See 38 U.S.C.A. § 
1103 (West Supp 1999).  However, section 1103 does not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  As such, since the appellant's claim was filed before 
June 9, 1998, the adjudication thereof is not affected by the 
IRS Reform Act.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel. See 38 U.S.C.A. § 7104(c) (West 
1991).  In pertinent part, VAOPGCPREC 2-93 (January 1993) 
states that direct service connection may be established if 
the evidence shows disease or injury resulting from tobacco 
use in service.  A clarification of this opinion, VAOPGCPREC 
2-93 (June 1993) provides that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude the establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from the use of tobacco during service, 
and the possible effect of smoking before or after service 
must be taken into consideration.

VAOPGCPREC 19-97 (May 1997) provides that where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence and resulting 
disability or death may be service connected on that basis 
pursuant to section 3.310(a). 

VAOPGCPREC 19-97 cited to a May 5, 1997, memorandum, in which 
the VA's Under Secretary for Health, relying on certain 
criteria set forth in another VA General Counsel Opinion, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  The opinion stated further 
that secondary service connection may be established, under 
the terms of 38 C.F.R. § 3.310(a), only if a veteran's 
nicotine dependence, which arose in service, and resulting 
tobacco use may be considered the proximate cause of the 
disability or death which is the basis of the claim.  The 
determination of proximate cause is basically one of fact, 
for determination by adjudication.

VAOPGCPREC 19-97 further stated that assuming that 
adjudicators adopt the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service."  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by certain 
criteria.

There is no evidence of lung cancer during service or for 
many years after service, and it is not contended otherwise.  
There is also no medical evidence of any relationship between 
the service-connected disorders and the fatal lung cancer. 
Finally, there is no medical evidence that a service 
connected disorder contributed substantially or materially to 
the cause of the veteran's death.

The appellant's principle contention is that her husband 
started smoking as a result of his military service,  She 
maintains that he tried every means to quit smoking, but was 
unsuccessful.  She refers to the private medical opinions in 
support of this contention.

Initially, the Board notes that several lay statements, 
including statements from fellow servicemen and the veteran's 
spouse, have been submitted.  These statements contend that 
the veteran started smoking in service and some of the 
statements claim the veteran developed nicotine dependence in 
service.  Insofar as the veteran's smoking is concerned, 
these statements are consistent with the medical evidence in 
showing that the veteran smoked in service and continued to 
smoke for many years thereafter.  However, it must be 
emphasized that there is no medical evidence that his smoking 
in service, as opposed to his smoking after service, caused 
the fatal lung disease.  

Insofar as the veteran's nicotine dependence is concerned, 
while lay opinions are not probative (laypersons are not 
competent on matters of medical diagnosis), the appellant has 
submitted medical opinion to the effect that the veteran's 
lung cancer was secondary to nicotine addiction.  She has 
not, however, submitted medical opinion to the effect that 
the veteran acquired the dependence on nicotine in service.  
Accordingly, there is no probative evidence linking any 
dependence on nicotine to service.  Because she has not 
provided evidence linking the fatal lung cancer to smoking in 
service or to nicotine dependence acquired in service, the 
claim is denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




 

